MEMORANDUM **
Jorge Ibarra-Sanchez appeals his guilty plea conviction and sentence for conspiracy to possess and distribute methamphetamine, cocaine, heroin and amphetamine. Ibarra-Sanchez challenges the constitutionality of 21 U.S.C. §§ 846, 841(a)(1), the statutes under which he was convicted and sentenced. This argument is foreclosed by United States v. Buckland, 289 F.3d 558, (9th Cir.2002) (en banc), cert. denied, - U.S. -, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002) (holding that 21 U.S.C. § 841 is not facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)).
Additionally, Ibarra-Sanchez’s 108-month sentence does not run afoul of Apprendi because it falls substantially below the 20-year statutory maximum sentence. See United States v. Garcia-Guizar, 227 F.3d 1125, 1129 (9th Cir.2000) (holding that Apprendi does not require reversal when defendant’s sentence is less than the statutory maximum for the offense of conviction).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.